Citation Nr: 0707293	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-22 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
January 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2004 rating decision of the 
Muskogee, Oklahoma, VA Regional Office (RO).  

By rating decision dated in December 2004, a 50 percent 
disability evaluation was assigned for PTSD.  The Board notes 
that since the increase to 50 percent did not constitute a 
full grant of the benefits sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).

In connection with his appeal, the veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in June 2006.  A transcript of the hearing 
has been associated with the claims file.  


FINDING OF FACT

The veteran's service-connected PTSD is currently manifested 
by symptoms of depression, difficulty sleeping due to 
recurring nightmares, flashbacks, intrusive recollections, 
increased irritability, social isolation, problems with 
concentration, and difficulty with interpersonal 
relationships, resulting in severe social and occupational 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

PTSD is 70 percent disabling.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.130, Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedular rating for the applicable rating code.  This was 
accomplished in October 2004 which is sufficient under 
Dingess/Hartman.  The Court also stated that the VCAA notice 
must include information regarding the effective date that 
may be assigned.  In this case, the Board is assigning a 
higher rating.  Once the RO effectuates the Board's grant, 
the RO can cure any VCAA notice defect with respect to the 
effective date element.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in October 2004.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by:  (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The veteran had competent representation and opportunity for 
a hearing.  The record shows that the veteran was able to 
meaningfully participate in the adjudication of the claim.  
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006).  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria & Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where service connection 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF of 61 
to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.

As reflected in the records, to include the May 2005 VA 
examination report and the veteran's testimony, given the 
depth and persistence of his irritability, social isolation, 
nightmares, flashbacks, intrusive recollections, the veteran 
is entitled to a higher 70 percent rating for his PTSD.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).  He manifestly 
has deficiencies in most areas, specifically in social 
functioning and mood.  The evidence of avoidance of social 
interaction is probative of difficulty adapting to stressful 
situations.  A February 2005 VA treatment record notes severe 
impairment.  During the May 2005 VA examination, while the 
examiner assigned a GAF score of 50 to 55, it was noted that 
he did not like people, and that there was not much that he 
did like.  The report notes that he lived in the country and 
preferred to be left by himself to guard his property.  He 
exhibited underlying irritability, his mood was blunted, he 
was depressed and spoke in a flat 


monotone voice.  He was noted to be unemployed and had 
difficulty getting along with others.  

A November 2005 VA treatment record notes he was socially 
isolated, argued with family, and avoided neighbors.  Panic 
attacks were noted at least once a week and he was noted to 
avoid leaving home for fear of further attacks.  
Concentration and memory problems were noted, along with poor 
judgment and impulse control.  Ultimately, the veteran 
demonstrates inability to establish and maintain effective 
relationships of the type and degree that warrants a 70 
percent rating for PTSD.

The evidence does not, however, show the veteran has symptoms 
severe enough to warrant the highest possible rating of 100 
percent.  Comparing his reported and documented symptoms of 
PTSD to the rating schedule, he exhibits none of the criteria 
for the 100 percent rating.  

The examiner stated he was able to take care of activities of 
daily living without assistance.  While suicidal ideation was 
noted in the November 2005 VA treatment record, the April 
2005 VA examination report notes no plan or intent.  In 
addition, while the report notes that he sometimes heard 
voices and was unable to determine whether they were real or 
not, the examiner did not find hallucinations or delusions, 
or give the impression that the intrusive recollections were 
hallucinatory in character or as disabling as persistent 
delusions or hallucinations.  The May 2005 VA examination 
report notes no overt psychosis.  He does not manifest or 
nearly manifest the behavioral elements of 100 percent 
disability.  There is no documented instance of grossly 
inappropriate behavior.  There is no documented instance of 
his danger to himself or others, let alone persistence of 
such danger.  There is no clinical evidence of disorientation 
to time and place.  There is no documentation of loss of 
memory of the names of close relatives, his occupation, or of 
his own name.  Based on the totality of the evidence, the 
preponderance of the evidence is against a 


rating higher than 70 percent.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2006).


ORDER

Entitlement to an evaluation of 70 percent for PTSD is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


